ON APPLICATION FOR REHEARING.
MOUTON, J.
In our original opinion we made reference to the question that counsel for plaintiff had put to Collins and which was answered by him as to whether, when he first saw the child, the latter seemed to have been “waiting for the bus to pass by so that he might cross the road to go to his house”. His answer to that question was that he had been so impressed when he saw the children on the side of the road. In discussing this feature of the case, and which is an important one, counsel for applicant says, we failed, in our appreciation of this part of the evidence, to consider the fact that Collins is an illiterate, ignorant negro, and was merely answering affirmatively a leading question. In considering the contention so made on rehearing, it is proper to observe that the record fails to show that counsel attempted in any way to have Collins explain whether he understood or not, the question which had been so propounded to him. A question or two would have shown whether Collins understood or did not understand the language which had been used to formulate the question. There are no words used in the question as we see it, that an ignorant or illiterate man could not understand, and there is nothing to indicate in the record that the language in which the question was couched, was beyond the comprehension of Collins. It must also be observed in connection with the foregoing, that 'the question propounded was taken from the answer of defendant company, which, doubtless must have obtained the information necessary to prepare it, from Collins, the driver of the car that caused the injury. The other complaints urged in the motion for rehearing are disposed of in our opinion, adversely to the contentions of the mover and we find no reason to change the conclusions reached by us in our original examination of the case. It would serve no useful purpose to indulge in a repetition of what we said originally.
The rehearing is therefore refused.